 

Exhibit 10.11

 

CHIEF EXECUTIVE OFFICER

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

AS AMENDED AND RESTATED JUNE 19, 2002

 

 

I.    Purpose

 

Chittenden Corporation (“Chittenden”) finds it desirable to provide a
non-qualified supplemental retirement plan for its Chief Executive Officer. The
plan is intended to: (1) offset the effect of certain regulatory restrictions on
contributions to a qualified pension plan, and (2) recognize that the Chief
Executive Officer may have an Insufficient working career at Chittenden to
realize a pension benefit that is an acceptable portion of the Chief Executive
Officer’s working salary and benefits. To compensate for these factors and to
reward a Chief Executive Officer’s performance, Chittenden will provide a
Supplemental Pension for the Chief Executive Officer under the terms and
conditions contained herein.

 

This is an amended and restated version of the plan as it was originally
effective January 1, 1993 and previously amended and restated August 19, 1998.
This amendment and restatement is effective June 19, 2002.

 

 

II.    Definitions

 

  (a) Accrued Benefit shall mean all sums allocated pursuant to Paragraphs IV
and VIII including interest credited thereon pursuant to Paragraph V.

 

  (b) Board shall mean the Board of Directors of the Chittenden Corporation.

 

  (c) Chief Executive Officer shall mean Paul Perrault.

 

  (d) Code shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

  (e) Disability shall mean a condition that renders the Chief Executive Officer
incapable of performing substantial components or a critical duty of his or her
regular occupation.

 

  (f) ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

  (g) Gross Salary shall mean the total of all salary, benefits, and bonuses
paid to the Chief Executive Officer by the Corporation or its subsidiaries and
reported in box 1 (wages, tips, other compensation) of form W-2 together with
that portion of compensation not reported in box 1 of the form W-2 (i.e.,
Flexible Medical/Dental premiums, Health Care/Dependent Care Flexible spending
accounts, Qualified Transportation Fringe contributions, 401(k) contributions
and contributions to the Savings Restoration Plan) less gains on sale of stock
options or receipt of restricted shares which must be reported in this box for
purposes of tax reporting.

 



--------------------------------------------------------------------------------

 

  (h) Plan shall mean this Chief Executive Officer Supplemental Executive
Retirement Plan.

 

  (i) ROE shall mean return on average common shareholders’ equity calculated on
an annual basis as of December 31st.

 

 

III.    Plan Construction

 

This is a defined contribution, non-qualified retirement plan. This means that
Chittenden will allocate a specific amount to a notional account calculated in
accordance with Paragraph IV below but the Plan will not pay a specific benefit.
The notional account will earn interest in accordance with Paragraph V. Further,
this Plan is intended to be a Top Hat Plan under ERISA and benefits under the
Plan are not protected by the Pension Benefit Guaranty Corporation. Any assets
funding the Plan are subject to the claims of the general creditors of
Chittenden.

 

 

IV.    Allocations

 

Allocations to the Plan shall be made on an annual basis each January. The
amount of the annual allocation shall be a certain percentage of Gross Salary
based on the ROE of Chittenden as of December 31st of each year determined in
accordance with the following schedule:

 

        ROE %        

--------------------------------------------------------------------------------

    

% of Gross Salary

--------------------------------------------------------------------------------

10

    

20

11

    

23

12

    

26

13

    

29

14

    

32

15

    

35

16

    

38

17

    

41

18

    

41

19

    

41

20

    

41

 

Should attained ROE in any given year be a partial percentage, it shall be
rounded to the nearest .5% and the annual contribution shall be interpolated
accordingly.

 

Allocations made to the Plan under this Paragraph IV shall be reduced by any
allocations made on behalf of the Chief Executive Officer under Section 3.1 of
the Chittenden Corporation Supplemental Executive Cash Balance Restoration Plan
effective January 1, 1996. This reduction shall be calculated and accomplished
on an annual basis.



--------------------------------------------------------------------------------

 

An allocation shall be made each year that the minimum ROE is met and the Chief
Executive Officer remains employed with Chittenden in a full time capacity. The
Board, at its sole discretion, may amend the above schedule and time and may
award allocations in addition to the specific annual allocation described in
this Paragraph.

 

 

V.    Interest Calculation

 

Accrued balances shall earn interest based upon Chittenden’s average yield on
earnings assets. Such earnings shall be computed on an annual basis based upon
the preceding year’s average yield on earning assets and calculated on the
December 31st balance plus any award for the current year under Paragraph IV.
For example, interest earned for 2002 would be calculated by multiplying the
December 31, 2001 balance, plus any award granted based upon 2001 performance,
times the 2001 average yield on earning assets.

 

 

VI.    Vesting

 

The Accrued Benefit shall be 100 percent vested to the Chief Executive Officer
at all times.

 

 

VII.    Distributions

 

Distributions of Accrued Benefits in connection with termination from active
employment, Disability or death (for purposes of this Paragraph VII, an “event”)
shall begin upon that event, or at a later date, at the election of the Chief
Executive Officer. Distributions shall be made in one of the following forms at
the election of the Chief Executive Officer.

 

  (a) level quarterly installment payments over a specified time period (not
exceeding 20 years).

 

  (b) level quarterly installment payments of a specified dollar amount (not to
exceed the Accrued Benefit upon termination and over a period of time not to
exceed 20 years), or

 

  (c) a lump sum payment.

 

Elections with respect to the date and form of payment can be made by the Chief
Executive Officer separately with respect to each event. The election as to the
date distributions begin and the form of payment must be made at least 12 months
prior to the event. In addition, if a date and/or form of payment has already
been elected, any revised election must occur at least 12 months prior to the
first scheduled payment date based upon a revised election by the Chief
Executive Officer. In the absence of elections by the Chief Executive Officer,
distribution shall be made as a lump sum payment as soon as practicable
following the event.



--------------------------------------------------------------------------------

 

In the event that the Chief Executive Officer elects (a) above, the Accrued
Benefit as of the date benefits commence will be converted into level quarterly
payments over the specified time period on an actuarially equivalent basis based
upon Chittenden’s average yield on earning assets over the three calendar years
immediately preceding the year in which benefits commence.

 

In the event that the Chief Executive Officer elects (b) above, quarterly
payments will be made in a specified level dollar amount. The unpaid Accrued
Benefit at any point in time after the first payment date will be adjusted to
reflect actual payments made and annual interest credited based on Chittenden’s
average yield on earning assets over the three calendar years immediately
preceding the year in which benefits commenced. In no event will any payment
exceed the unpaid Accrued Benefit.

 

 

VIII.    Successor Obligations

 

Notwithstanding any other provision of the Plan, in the event of a merger or
acquisition in which Chittenden ceases to exist as a distinct entity or a change
of control as defined in a certain agreement between Chittenden Bank and Paul
Perrault dated July 26, 1990, an additional allocation to the Plan shall be made
as of the date of the event equal to the product of (a) the average of the prior
2 years’ allocations made pursuant to Paragraph IV; and (b) the number of years
remaining between the merger, acquisition or change in control and the date on
which the Chief Executive Officer attains age 55. In addition, within 90 days
after the merger, acquisition or change in control, the surviving organization
shall contribute to a “rabbi” trust or some other funding arrangement an amount
equal to the Accrued Benefit as of the date of the event, including the
additional allocation described above, if any. The Chief Executive Officer may
designate the “rabbi” trust or other funding arrangement, provided that such
trust or arrangement shall at all times remain subject to the claims of the
surviving organization’s general creditors. The surviving organization shall
have no obligation or requirement to make continuing allocations under the terms
of the Plan. Interest as defined in Paragraph V shall continue to accrue on the
Accrued Benefit after any such event. The Accrued Benefit shall be payable in
accordance with the Chief Executive Officer’s elections made under Paragraph
VII.

 

 

IX.    Plan Amendment and Termination

 

Chittenden or its successors and assigns may amend or terminate this Plan at any
time at its discretion, provided, however, that all sums accrued under
Paragraphs IV, V and VIII for the benefit of the Chief Executive Officer and not
yet distributed immediately prior to the date of Plan amendment or termination
shall remain due and payable in accordance with those Paragraphs and that the
contributions to a funding arrangement that are required under Paragraph VIII,
but have not yet been made shall remain due. Interest as defined in Paragraph V
shall continue to accrue on the undistributed balance until full payment of the
undistributed balance is made.

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Supplemental Executive Retirement Plan has been adopted
and approved by the Board of Directors of the Chittenden Corporation and is
executed on behalf of the Chittenden Corporation this 16th day of January, 2002
by James C. Pizzagalli and Sarah Merritt, Senior Vice President and Human
Resources Director.

 

 

CHITTENDEN CORPORATION

By:

 

/S/    JAMES C. PIZZAGALLI

   

--------------------------------------------------------------------------------

   

James C. Pizzagalli

 

By:

 

/S/    SARAH P. MERRITT

   

--------------------------------------------------------------------------------

   

Sarah P. Merritt

Senior Vice President

and Duly Authorized Agent

 

 

IN THE PRESENCE OF:

 

 

/S/    F. SHELDON PRENTICE, SR.

--------------------------------------------------------------------------------

F. Sheldon Prentice, Sr. Vice President,

General Counsel & Secretary

 